Order entered July 18, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00859-CV
                                     No. 05-14-00863-CV

                              THERESA BARNETT, Appellant

                                               V.

                         DAVID S. CROCKETT, ET AL., Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 10-00136

                                           ORDER
       Upon review of the notices of appeal in the above-captioned appeal, Cause No. 05-14-

00859-CV, and the appeal in Cause No. 05-14-00863-CV, Barnett v. Crockett, the Court

concludes that there is substantial overlap among the issues presented by the cases. Accordingly,

on its own motion, the Court CONSOLIDATES Cause No. 05-14-00863-CV into Cause No.

05-14-00859-CV. The Court ORDERS the Clerk of the Court to remove all documents from

file No. 05-14-00863-CV and to refile them in Cause No. 05-14-00859-CV and to treat No. 05-

14-00863-CV as a closed case. The Court ORDERS that all future pleadings be filed only in

Cause No. 05-14-00859.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE